Citation Nr: 1310234	
Decision Date: 03/26/13    Archive Date: 04/02/13

DOCKET NO.  05-35 530A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for color vision deficit.  

2.  Entitlement to service connection for residuals of exposure to environmental hazards of the Gulf, War, to include undiagnosed illness.  

3.  Entitlement to an initial disability rating for low back strain in excess of zero percent prior to March 29, 2011, and 40 percent therefrom.  

4. Entitlement to an initial compensable rating for left shin splint.  

5.  Entitlement to an initial compensable rating for residuals of a left foot fracture.  

6.  Entitlement to an initial compensable rating for eczema.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 2000 to October 2003.  He also had additional periods of active duty for training (ACDUTRA) from 2003 through 2011.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of November 2003 and January 2004 rating decisions of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA), which, in pertinent part, awarded noncompensable ratings for service-connected eczema, low back strain, left shin splint, residuals of a left foot fracture, left ear hearing loss, allergic rhinitis, and residuals of a right ring finger fracture, and denied service connection for musculoskeletal chest pain, bronchitis, color vision deficit, residuals of asbestos exposure and residuals of exposure to environmental hazards of the Gulf War, to include symptoms of undiagnosed illnesses.  

In May 2009, a travel board hearing was held before the undersigned in San Antonio, Texas.  A transcript of the hearing is associated with the Veteran's claims file.  

In an October 2009 decision, the Board denied compensable ratings for left ear hearing loss and residuals of a right ring fracture; awarded a 10 percent rating for seasonal allergic rhinitis; denied service connection for bronchitis; and remanded the issues relating the evaluations of eczema, low back strain, left shin splint, and residuals of a left foot fracture; and service connection for musculoskeletal chest pain, color vision deficit, and residuals of exposure to environmental hazards of the Gulf War, including symptoms of undiagnosed illness.  The remand was for the purpose of obtaining the names and addresses of medical care providers who had treated the Veteran for the disabilities at issue (and the medical records from the identified providers) and to obtain several VA compensation examinations.  

By rating decision dated in August 2011, the RO granted an increase of the evaluation of the Veteran's back strain to 40 percent, effective March 29, 2011.  The Veteran continues to express dissatisfaction with the rating and it is less than the maximum under the applicable criteria, so that the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The remaining issues were returned to the Board and, in October 2011, were again remanded by the Board so that it could be determined whether the Veteran had had additional periods of active duty and, if so, whether additional service treatment records (STRs) were available.  The Board also ordered additional VA compensation examinations.   

By rating decision in December 2012, the RO granted service connection for anterior chest pain as secondary to seasonal allergic rhinitis, rated noncompensable.  The Veteran has not disagreed with the initial rating.  

The issue of an initial compensable rating for eczema is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on his part.



FINDINGS OF FACT

1.  The Veteran's color vision deficit is congenital in nature, and is not shown to have been subject to superimposed disease or injury or aggravated by service.  

2.  Chronic residuals of exposure to environmental hazards of the Gulf, War, including undiagnosed illness, have not been demonstrated at any time during the appeal.  

3.  On initial examination in September 2003, the Veteran's low back strain was in remission, with full range of motion, without pain.  

4.  On examination on April 10, 2008, the Veteran's low back strain was manifested by pain, and range of motion of forward flexion from 0 to 45 degrees; backward extension to zero degrees; left lateral flexion to 35 degrees; right lateral flexion to 25 degrees; and rotation to 30 degrees, bilaterally.  

5.  On examination on June 10, 2008, the Veteran's low back strain was manifested by full range of motion without pain.  

6.  On examination by VA on March 29, 2011, the Veteran's low back strain was manifested by muscle spasm, pain and range of motion of forward flexion from 15 to 20 degrees, extension from 15 to 5 degrees, left lateral flexion from 0 to 10 degrees, right lateral flexion from 0 to 15 degrees, left rotation from 0 to 20 degrees, and right rotation from 0 to 30 degrees; ankylosis of the thoracolumbar spine was not demonstrated.  

7.  The Veteran's left shin splint is manifested by pain, without limitation of motion or function of the knee or ankle.  

8.  A fracture of the left foot is well healed, without symptoms of pain, which is shown to be the result of non-service-connected disability.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for color vision deficit is not warranted.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306(b). 4.9 (2012).  

2.  Chronic residuals of exposure to environmental hazards of the Gulf, War, including undiagnosed illness, were neither incurred in nor aggravated by service nor may they be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2012).  

3.  The criteria for an initial compensable rating for low back strain were not met prior to April 10, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5237 (2012).  

4.  A staged rating of 20 percent for low back strain is warranted from April 10, 2008 to June 9, 2008; on June 10, 2008, a staged noncompensable rating is again shown to be warranted through March 28, 2011.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Code 5237 (2012).  

5.  The criteria for a rating in excess of 40 percent for low back strain have not been met from March 29, 2011.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Code 5237 (2012).  

6.  The criteria for an initial compensable rating for left shin splint have not been met for any period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Code 5299-5262 (2012).  

7.  The criteria for an initial compensable rating for left foot fracture residuals have not been met for any period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a Code 5299-5284 (2012).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Regarding the issues of service connection for color vision deficit and residuals of exposure to environmental hazards of the Gulf War, to include undiagnosed illness, the Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  An October 2003 letter explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  A March 2008 letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.  

Regarding the issues related to initial ratings for low back strain, left shin splint, and left foot fracture residuals, as the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess 19 Vet. App. at 490.  A September 2005 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased rating; while several supplemental SOCs (SSOCs) readjudicated the matters after the Veteran and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran has also been afforded VA medical examinations in connection with the claims, most recently in November 2011.  38 C.F.R. § 3.159(c) (4) (2012).  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the Veteran's representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2012).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as listed in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is not warranted for a congenital or developmental defect.  38 C.F.R. § 3.303(c).  However, service connection may be warranted for such defect if there is superimposed pathology due to disease or injury in service.  VAOPGCPREC 82-90 (July 18, 1990).  

To prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the current claimed disability and the disease or injury in service.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disorder will be considered to have been aggravated by active military service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the "correct standard for rebutting the presumption of soundness under Section 1111 requires the government to show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service."  The Federal Circuit noted that the lack of aggravation could be shown by establishing there was no increase in disability or that any increase in disability was due to the natural progress of the pre-existing condition.  See Wagner v. Principi, 370 F.3d 1089, 1096-97 (Fed. Cir. 2004).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Service connection for Color Vision Deficit

The Veteran contends that service connection is warranted for color vision deficit.  During testimony at the hearing before the undersigned in May 2009 he asserted that, while his color vision deficit was noted at the time he entered service, the deficit worsened while he was on active duty.  

Defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature."  VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).  Congenital or developmental "defects" automatically rebut the presumption of soundness and are therefore considered to have preexisted service.  38 C.F.R. §§ 3.303(c) , 4.9.  But service connection is generally precluded by regulation for such "defects", including color blindness, because they are not "diseases" or "injuries" within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c) , 4.9, 4.127; accord Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007). 

VA's Office of General Counsel  has distinguished between congenital or developmental defects, for which service connection is precluded by regulation, and congenital or hereditary diseases, for which service connection may be granted, if initially manifested in or aggravated by service.  See VAOPGCPREC 82-90, VAOPGCPREC 67-90.  The General Counsel draws on medical authorities and case law from other federal jurisdictions and concludes that a defect differs from a disease in that a defect is "more or less stationary in nature", while a disease is "capable of improving or deteriorating."  See VAOPGCPREC 82-90 at para. 2.  

In this regard, the presumption of soundness does not apply to congenital defects because such defects "are not diseases or injuries" within the meaning of 38 U.S.C.A. §§ 1110  and 1111.  See 38 C.F.R. § 3.303(c).  See also Quirin v. Shinseki, 22 Vet. App. 390 (2009); Terry, 340 F.3d at 1385-86 (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease- or injury-related defect to which the presumption of soundness can apply"). However, a congenital defect, such as color blindness, can still be subject to superimposed disease or injury.  VAOPGCPREC 82-90.  If such superimposed disease or injury does occur, service connection may be warranted for the resulting disability.  Id.   

If it is determined during service that a veteran suffers from a congenital disease, as opposed to a defect, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin, 22 Vet. App. at 396-97.  In these cases, as the presumption of soundness at entrance attaches, VA must show by clear and unmistakable evidence that the congenital disease preexisted service.  Monroe v. Brown, 4 Vet. App. 513, 515   (1993).  VA may not rely on a regulation as a substitute for the requirement that it rely on independent medical evidence.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). VA's Office of General Counsel has also confirmed that the existence of a congenital hereditary disease under 38 C.F.R. § 3.303(c) does not always rebut the presumption of soundness, and that service connection may be granted for congenital hereditary diseases which either first manifest themselves during service or which preexist service and progressed at an abnormally high rate during service.  See VAOPGCPREC 67-90; 55 Fed. Reg. 43,253 (1990).  

In short, service connection is available for congenital diseases, but not defects, that are aggravated in service.  Quirin, 22 Vet. App. at 394; Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  In cases where the appellant seeks service connection for a congenital condition, the Board must indicate whether the condition is a disease or defect and discuss the presumption of soundness.  Quirin, 22 Vet. App. at 394-97.  It follows that in such cases where a congenital condition is at issue, a VA medical opinion may be needed to determine whether the condition is a disease or defect, whether the presumption of soundness has been rebutted, and if so whether there was aggravation during service. Id. 

On examination for enlistment into active duty, performed in August 1999, color vision testing showed that the Veteran scored 3/14.  During service, he was evaluated in March 2003 when it was noted that he had failed testing for color vision, but that he had improved when a "red line was used."  The assessment at that time was red-green deficiency observed in both eyes, congenital.  In April 2003, the results of color vision testing at entrance, 3/14, was reported and the assessment was color vision deficit, longstanding.  The Veteran was placed on profile.  On examination for separation from service, color vision dysensasias was noted.  The Veteran failed color vision testing, with a score of 2/14.   

As noted, during testimony before the undersigned in May 2009, the Veteran testified that a color vision deficit was noted on entry into service and that there came a point in service where he could not perform all of the duties involved with repairing tanks, particularly those aspects where he had to sort through multiple colored wires.  He believed his color vision deficit definitely worsened during service.  

On VA eye examination in September 2003 it was noted that the Veteran had had a color deficiency noted while in the military.  Ishihara plate testing showed 2/16 correct.  The diagnosis was severe color blindness according to Ishihara color blind test.  

On March 2011 VA eye examination, it was noted that review of the Veteran's medical records showed that the Veteran had been referred for an ophthalmology for a color vision work up, with a deficiency being diagnosed, without the etiology being addressed.  On examination, color testing showed 3/14 in the right eye and 4/14 in the left eye.  The diagnosis was color deficit in both eyes, most likely of congenital etiology.  The examiner rendered an opinion that there was no apparent indication that this condition was aggravated by military service.  Clinical experience was cited as the rationale for this opinion.  

While noting that the Veteran's color vision deficit is congenital in nature, the examiner did not disclose whether it was a congenital disease or defect.  As noted, if disease, service connection could be established by a demonstration of initial manifestation in service or aggravation during service.  If defect, service connection is not warranted by regulation, but may be established for superimposed disease or injury.  Giving the Veteran the benefit of the doubt, the Board will consider both disease and defect.  Accordingly, it must now be determined whether there was initial manifestation in service, aggravation, or a superimposed disease or injury while the Veteran was on active duty.  

Review of the Veteran's STRs shows no indication of a superimposed disease or injury while the Veteran was on active duty.  The Veteran underwent several eye examinations during service, with no indication of an injury and the Veteran did not testify at the Board hearing in May 2009 that he sustained such an injury.  As such, service connection is not warranted on this basis for color vision deficit as a defect.  

Moreover, there is no indication of initial manifestation in service or aggravation during service.  At entry, color vision testing was 3/14.  Thus, the color vision deficit was noted at entrance and the presumption of soundness does not attach.  Testing at separation was 2/16, which could demonstrate some decrease, but testing on examination in 2011 was 3/14 in the right eye and 4/14 in the left eye.  At that time, the examiner stated that there was no aggravation of the color vision deficit during service.  With no increase in disability or progression during service, there is no basis to conclude that color vision deficit, if considered a disease, was first manifested or aggravated during military service.

The Board emphasizes that no medical findings to the contrary are of record.  The Veteran has not submitted a competent medical opinion to contradict the VA examiner's opinion that the Veteran's color vision disability is congenital in nature and not aggravated by service.  As such, it is not a disability for purposes of VA disability compensation as it is congenital in nature.  38 C.F.R. § 3.303(c) . See, e.g., Browder v. Derwinski , 1 Vet. App. 204   (1991).  Thus, service connection for color vision deficit is denied.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for color vision deficit and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service Connection for Residuals of Exposure to 
Environmental Hazards of the Gulf, War, Including Undiagnosed Illness

The Veteran contends that service connection is warranted for residuals of exposure to environmental hazards while serving in the Persian Gulf.  The records shows that the Veteran served in the Southwest Asia Theater from April 2001 until September 2001 and from November 2001 until April 2002.  

Service connection may be established for a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service. Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness. Id.

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if: (1) there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. §3.317(c).

The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. §3.317(d)(2).

During the May 2009 Board hearing before the undersigned, the Veteran elaborated on the specific symptoms for which he was claiming service connection,  respiratory disabilities, further described as bronchitis, coughing and phlegm in the morning; pain in the chest; numbness in his left arm, and headaches.  As previously noted, service connection has already been denied for bronchitis and residuals of asbestos exposure and granted for headaches, chest pain, coughing, and excess phlegm.  In October 2011, the Board remanded this issue so that a compensation examination could be conducted to investigate the Veteran's symptoms relating to undiagnosed illness.  At that time, the Board specified that the Veteran had complained of symptoms such as headaches, numbness in the left arm that was noted during VA outpatient treatment, coughing, and excess phlegm since service.  

An examination was conducted by VA pursuant to remand by the Board in November 2011.  At that time, assessments included asthma, anterior chest wall pain, occasional cough, chronic headaches, and peripheral neuropathy of the right hand only.  Neurologic examination showed the left upper extremity to be normal.  As noted, service connection has been established for chronic headaches, cough, excess phlegm, and anterior chest wall pain.  The Veteran has not claimed or contended that service connection should be established for asthma.  

The remaining symptom designated by the Veteran as being a residual of exposure to environmental hazards of the Gulf, War, including undiagnosed illness, is numbness, specifically of the left upper extremity.  It is noted that VA outpatient treatment records dated in February 2007 show complaints of left arm numbness.  As noted, examination in November 2011 found peripheral neuropathy of the right upper extremity only.  All nerves of the left upper extremity were found to be normal.  Regarding the right upper extremity, the Veteran has not contended that this was the result of undiagnosed illness from environmental exposure during service in the Persian Gulf.  The diagnosis on examination was radial nerve sensory neuropathy of the right hand, with it being noted that this had been diagnosed following a crush injury to the dorsum of the right hand in 2002, with testing being consistent with right radial nerve injury.  (Service connection is currently in effect for residuals of a right ring finger fracture.)  The current symptoms were now mostly in the ulnar nerve distribution, specifically decreased sensation to light touch and vibration in the 4th and 5th fingers of the right hand.  This is different from the complaints found in the past treatment records, which were of radial nerve neuropathy.  As the ulnar nerve distribution is different from the radial nerve distribution it was opined that the new symptoms were not related to the previous crush injury in service.  

As noted, service connection for chronic headaches, cough, excess phlegm, and anterior chest wall pain was established as secondary to the Veteran's service-connected seasonal allergic rhinitis.  Numbness of the left upper extremity has not been clinically demonstrated in the record.  In the absence of proof of a current disability there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the Veteran has not exhibited residuals of exposure to environmental hazards of the Gulf, War, including undiagnosed illness, for which service connection has not been already established, any claim for additional residual disabilities must be denied at this time.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for residuals of exposure to environmental hazards of the Gulf, War, including undiagnosed illness, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2012).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2012).  

In this case, the Board has considered the entire period of initial rating claim from March 2006, the effective date of service connection, to see if the evidence warrants the assignment of different ratings for different periods of time during these claims, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Additionally, the evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2012) and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 (2012).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Ratings for Low Back Strain 

Service connection for low back strain was granted by the RO in a November 2003 rating decision.  The noncompensable (0 percent) initial disability rating was awarded under the provisions of Code 5237 from the day after the date of the Veteran's discharge from service, November 1, 2003.  The evaluation of the Veteran's back strain was increased to 40 percent, effective March 29, 2011.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

When rating degenerative arthritis of the spine (Diagnostic Code 5242), in addition to consideration of rating under the General Rating Formula for Diseases and Injuries of the Spine, rating for degenerative arthritis under Diagnostic Code 5003 should also be considered.  38 C.F.R. § 4.71a.

Diagnostic Code 5243 (effective September 26, 2003) provides that intervertebral disc syndrome (IVDS) is to be rated either under the General Rating Formula for  Diseases and Injuries of the Spine or under the Formula for  Rating Intervertebral Disc Syndrome Based on Incapacitating  Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (effective September 26, 2003) provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 (effective September 26, 2003) provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

On VA examination prior to separation from service in September 2003 evaluation of the back revealed normal appearance without evidence of heat, redness, swelling or tenderness.  Lower extremity neurological examination was intact and straight leg raising was negative.  The Veteran had full, painless, range of motion of the lumbar spine to include forward flexion from 0 to 90 degrees, with 90 degrees being normal; extension backwards from 0 to 30 degrees, with 30 degrees being normal; lateral flexion from 0 to 30 degrees, bilaterally, with 30 degrees being normal; and rotation from 0 to 30 degrees, bilaterally, with 30 degrees being normal.  The diagnosis was lumbar strain, in remission.  

On VA examination on April 10, 2008, the thoracolumbar spine showed increased lordosis, without scoliosis or increases kyphosis.  There were no visible or palpable spasms of the paraspinous musculature.  Range of motion was forward flexion from 0 to 45 degrees; backward extension to zero degrees; left lateral flexion to 35 degrees; right lateral flexion to 25 degrees; and rotation to 30 degrees, bilaterally.  The Veteran complained of pain on motion with all range of motion maneuvers, with the most pain being on rotation to the right.  He could not extend the spine from zero degrees without pain.  X-ray studies of the lumbar spine showed the first sacral segment of the spine to be a transitional vertebra with questionable bony defect involving its posterior element.  The study was otherwise unremarkable.  The diagnosis was chronic lumbar strain.  

VA outpatient treatment records, dated on June 10, 2008, reflect that physical examination at that time showed the back to be visually normal.  There was full active range of motion of the back in all planes with no complaints of pain.  

An examination was conducted by VA on March 29, 2011.  At that time, the Veteran complained of lower back pain with severe flare-ups every two to three weeks.  Bending over caused the pain and there was additional limitation of motion during these episodes when he became less functional and missed work.  On examination, the Veteran walked with a limp on the right.  He stood with his spine fixed in the flexed position.  Lumbar lordosis and flattening were noted.  There was no thoracolumbar spine ankylosis.  There was muscle spasm bilaterally, guarding, and pain on motion.  There was no atrophy or weakness.  The muscle spasm, tenderness and guarding were not of such severity that they were responsible for the Veteran's abnormal gait or abnormal spine contour.  Active motion was flexion from 15 to 40 degrees, extension from 15 to zero degrees, left lateral flexion from 0 to 10 degrees, right lateral flexion from 0 to 15 degrees, left rotation from 0 to 20 degrees, and right rotation from 0 to 30 degrees.  Ranges of motion were further restricted after repetitive motion.  Ranges were forward flexion from 15 to 20 degrees, extension from 15 to 5 degrees, left lateral flexion from 0 to 10 degrees, right lateral flexion from 0 to 15 degrees, left rotation from 0 to 20 degrees, and right rotation from 0 to 30 degrees.  Other significant findings included a tightness of the right ileo-psoas muscle.  Stretching this muscle reproduced pain in the groin and lower back, which accounted for the 15 degree flexion of the lumbar spine.  After stretching this muscle, the Veteran was able to stand without being bent over.  The diagnosis was lumbar strain with chronic myositis, muscle spasm, and intervertebral disc syndrome with right S1 nerve involvement.  

Service connection was made effective as of the day after the date of the Veteran's separation from active duty.  His initial VA compensation examination was prior to his release from service and showed that his lumbar spine strain was in remission.  Range of motion was full and there were no complaints of pain.  As such, the initial noncompensable rating is found to have been warranted.  

On compensation examination on April 10, 2008, the range of motion of the Veteran's low back was shown to be significantly limited.  Forward flexion was from 0 to 45 degrees and pain was noted during range of motion testing.  This corresponds with an award of a 20 percent rating.  A subsequent evaluation on June 10, 2008, however, showed range of motion to be full and without pain.  No other symptoms such as muscle spasm were demonstrated at that time.  Under these circumstances, the Board finds that the Veteran's symptoms meet the criteria for a staged rating of 20 percent for the two months from April 10, 2008, until June 9, 2008.  On June 10, 2008, the full range of motion demonstrated on examination warrants a return to the noncompensable award.  

On March 29, 2011, the Veteran again had significant limitation of motion of the lumbar spine, with forward flexion being less than 30 degrees after repetitive movements.  This corresponds to the 40 percent rating that was assigned as of that date.  For a rating in excess of 40 percent, ankylosis of the thoracolumbar spine would have to be demonstrated.  Despite the fact that the Veteran stood flexed at 15 degrees, the March 2011 VA examination specifically noted that ankylosis was not demonstrated.  Rather the 15 degree flexion was shown to be the result of tightness of the right ileo-psoas muscle.  Although intervertebral disc syndrome was found, it is noted that the Veteran was awarded a separate 10 percent rating for right lower extremity S1 radiculopathy by rating decision in September 2011, which he has not appealed.  Thus, the S1 intervertebral disc disease has been separately rated without appeal and is not part of this discussion.  The examiner opined that the Veteran's low back pain did interfere with his activities and limited his ability to work to part-time only.  

In summary, the Veteran is found to be entitled to a noncompensable evaluation from the date of service connection in November 2003 until April 9, 2008, following which a 20 percent rating is warranted (i.e., from April 10, 2008).  Improvement being demonstrated, the rating returns to noncompensable as of June 10, 2008.  The rating was then increased by the RO to 40 percent, but no more, as of March 29, 2011, where it shall remain absent a demonstration of increased disability.  

Rating For Left Shin Splint.

Service connection for a left shin splint was granted by the RO in a November 2003 rating decision.  The noncompensable (0 percent) initial disability rating was awarded under the provisions of Codes 5299-5262 from the day after the date of the Veteran's discharge from service, November 1, 2003.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27 (2012).  An unlisted disease, injury, or residual condition is rated by analogy with the first two digits selected from that part of the schedule most closely identifying the part, or system, of the body involved; the last 2 digits will be "99" for all unlisted conditions, in this case 5299 for disabilities of the knee and leg.  Id.  

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5256 provides ratings for ankylosis of the knee.  Favorable ankylosis of the knee, with angle in full extension, or in slight flexion between zero degrees and 10 degrees, is rated 30 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 10 degrees and 20 degrees, is to be rated 40 percent disabling; unfavorable ankylosis of the knee, in flexion between 20 degrees and 45 degrees, is rated 50 percent disabling; and extremely unfavorable ankylosis, in flexion at an angle of 45 degrees or more is to be rated 60 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a.  Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Codes 5003 and instability of a knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When x-ray findings of arthritis are present and a veteran's knee disability is rated under Diagnostic Code 5257, the veteran would be entitled to a separate rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.

Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a.

Diagnostic Code 5259 provides a 10 percent rating for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensably (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensably (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  

Separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint.  VAOPGCPREC 09-04

Diagnostic Code 5262 provides ratings based on impairment of the tibia and fibula.  Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling.  38 C.F.R. § 4.71a.

Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5270 provides ratings for ankylosis of the ankle.  Ankylosis of the ankle in planter flexion less than 30 degrees is to be rated 20 percent disabling; ankylosis of the ankle in planter flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees, is to be rated 30 percent disabling; ankylosis of the ankle in planter flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity, is to be rated 40 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5271 provides ratings based on limitation of motion of the ankle.  Moderate limitation of motion of the ankle is rated as 10 percent disabling; and marked limitation of motion of the ankle is rated as 20 percent disabling.  38 C.F.R. § 4.71a.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

On September 2003 VA examination, it was reported that the Veteran had a history of shin splints with excessive physical activity during basic training.  He stated that a bone scan study conducted in 2002 had shown some improvement.  He now complained of aching and pain in the left leg with cold damp weather.  He had localized tenderness to the left shinbone.  He took nonsteroidal anti-inflammatory medication, as needed.  He did not require the use of braces or assistive devices.  The left leg revealed tenderness along the mid and distal tibial shaft, although it was not painful with dorsiflexion of the left ankle.  There was no evidence of heat, redness, or swelling.  The Veteran was able to ambulate on the left leg without apparent discomfort.  

On April 2008 VA orthopedic examination, the Veteran complained of left anterior shin pain from a positive bone scan in 2000.  Subsequent X-ray and bone scan studies had been negative since that time.  He stated that the pain in the anterior shin was aggravated by walking, standing, kneeling, crawling, squatting, uneven ground, hills, inclines and stairs.  The pain was along the medial aspect of the anterior tibia.  Examination of the left anterior shin showed no effusion, deformity, or skin or vascular changes.  There were complaints of tenderness to light palpation along the anterior aspect of the medial side of the anterior tibia.  There was no pain with compression of the gastrocnemius muscle or the anterior tibialis muscle.  Neurosensory examination was intact distally to the left lower extremity.  There was no increased pain or tenderness with dorsiflexion or plantar flexion of the left ankle.  The diagnosis was chronic left shin splint.  

VA outpatient treatment records include an examination in June 2008 that showed full active range of motion of the lower extremities with no appreciable crepitus.  

On March 2011 VA examination, the Veteran complained of having bilateral shin splints with pain in the front of the lower legs.  This occurred during basic training when he was given 800 mg of Motrin for pain.  He continued to have intermittent shin splints with remissions that he treated with Motrin, rest and avoidance of certain activities.  Examination showed no muscle injury, muscle scarring, scars, nerve or bone damage, muscle herniation, loss of deep fascia or muscle substance, or joint limitation.  There were tender nodules on the anterior portion of both tibias consistent with shin splints.  The examiner rendered an opinion that the Veteran's shin splints did not have residuals symptoms that affected or restricted his activities.  While they were still present, they did not limit the Veteran other than preventing him from running or playing sports.  

A review of the relevant VA examination reports and treatment records shows that the Veteran has consistently reported having intermittent left shin pain.  With regard to range of motion, the examination reports show no limitation of motion of either the left knee or left ankle and during VA outpatient treatment in June 2008, full range of motion of the left knee was reported.  Thus, a review of the record shows no evidence of limitation of left knee or ankle motion that would even reach a minimum compensable level under Diagnostic Code 5260, Diagnostic Code 5261, Diagnostic Code 5270 or Diagnostic Code 5271.  Therefore, these diagnostic codes do not provide a basis for a compensable rating for shin splints of the left leg.  Moreover, due to the actual range of motion demonstrated, separate evaluations for limited flexion and extension of the right knee under Diagnostic Code 5260 and/or Diagnostic Code 5261 are not warranted here, as is permitted by VAOPGCPREC 9-2004.  The Board has also considered whether any alternative diagnostic codes would allow for a compensable rating for the service-connected left shin splint disability.  In this regard, ankylosis has not been shown or alleged (Diagnostic Code 5256), he has not been diagnosed with nonunion or malunion of the tibia and fibula (Diagnostic Code 5262), and there has been no finding of dislocated semilunar cartilage, and no episodes of locking or findings of effusions of the knee (Diagnostic Code 5258) to warrant higher ratings under the rating criteria for those specific impairments. 

With regard to Diagnostic Code 5257, the Board concludes that the competent evidence of record does not support a separate compensable rating for the left knee under this diagnostic code for slight recurrent subluxation or lateral instability.  There is no record of instability of the left knee as a result of the shin splint disability, and there has been no showing of left knee subluxation or lateral instability.  Thus, the medical evidence does not support the assignment of a separate compensable rating under Diagnostic Code 5257.  

The Board has also considered whether any of the DeLuca factors or 38 C.F.R. § 4.40 or 4.45 have caused additional limitation so as to warrant any higher ratings.  The most recent VA examination in 2011 showed pain, but no limitations of activity other than running or playing sports.  There is no indication in the current record that pain, stiffness, or weakness due to disability of the left knee or ankle causes occupational functional loss greater than that contemplated by the currently assigned noncompensable rating.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, supra.  In sum, the Board finds that, based on the preponderance of the evidence, the criteria for a compensable rating for left shin splint, have not been met at any time during the appeal period.

As the preponderance of the evidence is against the award of an increased rating, the benefit of the doubt doctrine is not applicable in the instant appeal and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, supra.

Rating for Residuals of a Left Foot Fracture

Service connection for residuals of a left foot fracture was granted by the RO in a November 2003 rating decision.  The noncompensable (0 percent) initial disability rating was awarded under the provisions of Codes 5299-5284 from the day after the date of the Veteran's discharge from service, November 1, 2003.  

Diagnostic Code 5276 provides ratings for acquired flatfoot.  Mild flatfoot with symptoms relieved by built-up shoe or arch support is rated as noncompensable (0 percent) disabling.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achilles on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.  38 C.F.R. § 4.71a. 

Diagnostic Code 5277 provides ratings for bilateral weak foot.  For symptomatic condition secondary to many constitutional conditions, characterized by atrophy of the musculature, disturbed circulation, and weakness, the underlying condition is to be rated, with a minimum rating of 10 percent.  38 C.F.R. § 4.71a. 

Diagnostic Code 5278 provides ratings for acquired claw foot (pes cavus).  Slight acquired claw foot is rated noncompensable (0 percent) disabling.  Acquired claw foot with the great toe dorsiflexed, some limitation of dorsiflexion at the ankle, definite tenderness under metatarsal heads, bilateral or unilateral, is rated 10 percent disabling.  Acquired claw foot with all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads, is rated 20 percent disabling for unilateral involvement, and 30 percent disabling for bilateral involvement.  Acquired claw foot with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity, is rated 30 percent disabling for unilateral involvement, and 50 percent disabling for bilateral involvement.  38 C.F.R. § 4.71a.

Diagnostic Code 5279 provides a 10 percent disability rating for anterior metatarsalgia (Morton's disease), whether unilateral or bilateral.  38 C.F.R. § 4.71a. 

Diagnostic Code 5280 provides ratings for unilateral hallux valgus.  Unilateral hallux valgus that is severe, if equivalent to amputation of great toe, is rated 10 percent disabling.  Unilateral hallux valgus that has been operated upon with resection of metatarsal head is rated 10 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5281 provides that unilateral severe hallux rigidus is to be rated as severe hallux valgus.  A Note to Diagnostic Code 5281 provides that the rating for hallux rigidus is not to be combined with claw foot ratings.  Diagnostic Code 5280 provides that severe unilateral hallux valgus, if equivalent to amputation of great toe, is to be rated 10 percent disabling.  38 C.F.R. § 4.71a. 

Diagnostic Code 5282 provides ratings based on hammer toes.  Hammer toe of a single toe is rated noncompensable (0 percent) disabling.  Unilateral hammer toe of all toes, without claw foot, is rated 10 percent disabling.  38 C.F.R. § 4.71a. 

Diagnostic Code 5283 provides ratings based on malunion or nonunion of tarsal or metatarsal bones.  Moderate malunion or nonunion of tarsal or metatarsal bones is rated 10 percent disabling; moderately severe malunion or nonunion of tarsal or metatarsal bones is rated 20 percent disabling; and severe malunion or nonunion of tarsal or metatarsal bones is rated 30 percent disabling.  A Note to Diagnostic Code 5283 provides that malunion or non-union of tarsal or metatarsal bones with actual loss of use of the foot is rated 40 percent disabling.  38 C.F.R. § 4.71a. 

Diagnostic Code 5284 provides ratings for residuals of other foot injuries.  Moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a.

On September 2003 VA examination, it was reported that the Veteran had a history of stress fracture of the left foot with excessive physical activity during basic training.  He stated that a bone scan study conducted in 2002 had shown some improvement.  He now complained of aching and pain in the left foot with cold damp weather.  He took nonsteroidal anti-inflammatory medication, as needed.  He had lost one day of work during the last 12 months.  A bone scan study showed no abnormality of the left foot.  The diagnosis was stress fracture of the left foot, resolved.   

On April 2008 VA examination of the feet, it was reported that during service the Veteran was being evaluated for disability related to fracture of the 2nd and 3rd metatarsals of the left foot.  It was noted that he was employed by a defense contractor as a supervisor/mechanic in a capacity that required 80 percent standing or ambulatory activity.  He complained of pain associated with the 2nd and 3rd metatarsal stress fractures dating to 2003 when he was treated with bracing, rest, ice and Tylenol.  His present complaints were similar and treated with Naproxen.  On examination, the Veteran exhibited a normal foot type bilaterally and symmetrically with normal form and function of tibialis posterior and tendo Achilles bilaterally.  There was no focal identifiable painful motion with attention to either foot or ankle.  There was tenderness in the region of the left forefoot.  Weight bearing was normal, without abnormal shoe wear pattern or callosities.  The Veteran demonstrated at least mildly limited walking ability, standing ability and distance tolerance related to the need of occasional extra breaks, restriction of tasks, or limitation of work hours.  There were no range of motion limitations regarding either foot or ankle.  The examiner noted that the tenderness exhibited by the Veteran seemed to be out of proportion to the physical findings with a nonfocal examination that was worrisome or suspicious for factitious complaints or malingering versus chronic pain syndrome.  There were no identifiable local signs that might otherwise correlate with that clinical entity such as temperature changes, color changes or swelling.  In short, the examiner could find no evidence of actual pathology at the level of the foot that was related to service or otherwise and ranges of motion were not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use.  

VA outpatient treatment records include an examination in June 2008 that showed full active range of motion of the lower extremities with no appreciable crepitus.  

On March 2011 VA examination, the Veteran stated that pain in the left foot had progressively worsened since the onset during service.  Pain was noted between the 2nd and 3rd metatarsals.  There was no fracture site motion or deformity.  Callosities were noted on the lateral foot and heel as well as the lateral border of the left great toe.  There were no areas of breakdown or abnormal shoe wear patterns.  The Veteran was unable to stand for more than 15 to 30 minutes and could not walk more than a few yards.  On examination there was no pain noted on metatarsal loading of the 2nd and 3rd metatarsals.  The diagnoses were Morton's interdigital metatarsal neuroma and fractured 2nd metatarsal of the left foot.  The examiner stated that the foot fracture was healed and there was no sign of an active fracture.  The second metatarsal fracture had no signs of malunion or deformity, with the continued foot pain being not from the fracture but due to the Morton's neuroma.  The examiner commented that the left foot fracture had healed and there was no sign of any deformity, malunion, or other boney defect.  Therefore, there was no residual of a left foot fracture.  

The Veteran sustained a fracture of his left foot while on active duty, but throughout the appeal there is no demonstration of disability resulting from that fracture.  On examination in 2003, the fracture was diagnosed as being "resolved."  In April 2008 the examiner stated that there was no pathology to account for the Veteran's complaints of pain and in June 2008 the Veteran had full active range of motion of the lower extremity.  On examination in 2011, the Veteran's only symptom seemed to be pain in the left foot, but the examiner specifically stated that the pain was the result of Morton's neuroma, which is not service connected, rather than the service-connected left foot fracture residuals.  As the Veteran's left foot fracture residuals have essentially been asymptomatic throughout the appeal, there has been no basis for a compensable rating and the preponderance of the evidence is against a higher initial evaluation.  

Extraschedular Considerations

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2012); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration for each of the disabilities considered is contemplated by the rating schedule.  The Veteran's low back disability has been staged based on limitation of motion of the spine, which directly corresponds to the schedular criteria for the noncompensable, 20 percent, and 40 percent evaluations (Code 5237).  This also incorporates various orthopedic factors that limit motion or function of the spine.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  The Veteran's shin splints and left foot fracture residuals are found to be essentially asymptomatic throughout the appeal.  The noncompensable ratings are specifically contemplated in the schedular rating criteria.  For these reasons, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's orthopedic disabilities, and no referral for an extraschedular rating is required. 

Finally, the Veteran has indicated that he is employed.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Service connection for color vision deficit is denied.  

Service connection for residuals of exposure to environmental hazards of the Gulf, War, to include undiagnosed illness, is denied.  

An initial rating for low back strain in excess of zero percent from November 1, 2003, until April 9, 2008, and from June 10, 2008, until March 28, 2011 is denied.  

An initial rating of 20 percent between April 10, 2008, and June 9, 2010, is granted, subject to controlling regulations applicable to the payment of monetary benefits.  

An initial rating for low back strain in excess of 40 percent from March 29, 2011, is denied.  

An initial compensable rating for left shin splint is denied.  

An initial compensable rating for residuals of a left foot fracture is denied.  


REMAND

The remaining issue on appeal is entitlement to an initial compensable rating for eczema.  Service connection for eczema was granted by the RO in a November 2003 rating decision.  The noncompensable (0 percent) initial disability rating was awarded under the provisions of Code 7806 from the day after the date of the Veteran's discharge from service, November 1, 2003.  

Review of the Veteran's virtual VA claims folder shows that in April 2012, the Veteran was afforded a VA compensation examination of his skin.  Although the RO furnished the Veteran with a SSOC in December 2012, that document contains no indication that the results of the April 2012 compensation examination was reviewed.  In order to insure due process, the results of the April 2012 VA compensation examination should be reviewed. 

Accordingly, the issue of an initial compensation rating is REMANDED for the following action:

The RO/AMC should readjudicate the issue of entitlement to an initial compensable rating for eczema, considering all pertinent evidence, to specifically include the report of an April 2012 VA examination.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a SSOC that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


